FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                              August 31, 2015
                         _________________________________
                                                                             Elisabeth A. Shumaker
                                                                                 Clerk of Court
MANUEL VELOZ-LUVEVANO,

      Petitioner,

v.                                                             No. 15-9522
                                                           (Petition for Review)
LORETTA E. LYNCH, United States
Attorney General,

      Respondent.
                         _________________________________

                                      ORDER
                         _________________________________

Before GORSUCH, O’BRIEN, and BACHARACH, Circuit Judges.
                  _________________________________

       This matter is before the court on the Respondent’s Unopposed Motion for

Publication of the Court’s July 24, 2015 Order and Judgment. Upon consideration, the

motion is granted. The Clerk is directed to replace the decision issued originally on July

24, 2015 with the published version attached to this order. The effective filing date shall

remain July 24, and the reissuance is nunc pro tunc to that date.


                                              Entered for the Court



                                              ELISABETH A. SHUMAKER, Clerk
                                                                                   FILED
                                                                       United States Court of Appeals
                                       PUBLISH                                 Tenth Circuit

                     UNITED STATES COURT OF APPEALS                           July 24, 2015

                                                                           Elisabeth A. Shumaker
                                  TENTH CIRCUIT                                Clerk of Court


MANUEL VELOZ-LUVEVANO,

             Petitioner,

v.                                                           No. 15-9522

LORETTA E. LYNCH, United States
Attorney General,

             Respondent.



                PETITION FOR REVIEW OF DECISION OF THE
                    BOARD OF IMMIGRATION APPEALS


Submitted on the briefs:*

Patrick C. Hyde, Law Office of Patrick C. Hyde, P.C., Denver, Colorado, for Petitioner.

Mary Jane Candaux, Assistant Director, Jeremy Michael Bylund, Trial Attorney, Office
of Immigration Litigation, Civil Division, United States Department of Justice,
Washington, D.C., for Respondent.



Before GORSUCH, O’BRIEN, and BACHARACH, Circuit Judges.



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument.
O’BRIEN, Circuit Judge.



       In February 2010, after being on the lam for almost a decade after his initial arrest,

Manuel Veloz-Luvevano, a native and citizen of Mexico, pled guilty to criminal

impersonation in violation of Colorado law: Col. Rev. Stat. § 18-5-113(1)(d), a class 6

felony and a crime involving moral turpitude (CIMT). He now rues his decision and

seeks to be excused from the resulting consequences by offering a number of

conveniently contrived arguments. Stripped of procedural and rhetorical gloss his

arguments come down to this: even though the crime to which he pled guilty is,

categorically, a CIMT his acts did not amount to a CIMT. Stated a bit differently,

regardless of the tenor of his arguments what he actually says is that immigration officials

should look past his conviction and recognize that he pled guilty to a crime he did not

commit, thereby excepting him from a statutory bar to cancellation of removal. The

Board of Immigration Appeals (BIA) didn’t buy it and neither do we.

                                        I. Background

       Veloz-Luvevano entered the United States on February 14, 1998, with a B-2

(visitor) visa, which allowed him to remain in this country for six months. But he did not

leave.1 In July 2000, he was arrested by Colorado authorities for possessing a forged

social security card, which he purchased to enable him to work in the United States. He

       1
           He did make a brief trip to Mexico to visit family.


                                              -2-
was released on bond, but failed to appear for court proceedings. On September 25,

2009, he was found and re-arrested on those criminal charges and three days later the

federal government initiated removal proceedings against him under 8 U.S.C. §

1182(a)(6)(A)(i). In February 2010, while removal proceedings were pending, he pled

guilty to the § 18-5-113(1)(d) violation and was sentenced.

       In December 2010, he conceded removability but applied for cancellation of

removal under 8 U.S.C. § 1229b(b), claiming removal would cause hardship to his citizen

wife and children. He was represented by counsel. The government moved to pretermit

his application because his Colorado conviction for criminal impersonation is a CIMT,

making him ineligible for cancellation of removal. See 8 U.S.C. §§ 1182(a)(2)(A) (“any

alien convicted of . . . a crime involving moral turpitude . . . is inadmissible”),

1229b(b)(1)(C) (the Attorney General may cancel the removal of any deportable alien if,

among other things, he has not been convicted of a CIMT). As an alternative to

pretermitting his application, the government offered him the opportunity to accept a pre-

conclusion voluntary departure2 if he agreed to waive his right to appeal. See 8 U.S.C. §

1229c(a); 8 C.F.R. § 1240.26(b)(1)(i)(D). He accepted the government’s offer and he

was given until July 30, 2012, to depart from the United States.




       2
         “Pre-conclusion voluntary departure” appears to be a term of art in immigration
cases. It simply means the petitioner agrees to a voluntary departure prior to the
completion of removal proceedings. See 8 U.S.C. § 1229c(a); 8 C.F.R. §
1240.26(b)(1)(i)(D).


                                             -3-
       In May 2012, through newly retained counsel he sought relief from the BIA,

claiming the Immigration Judge (IJ) erred in pretermitting the application for cancellation

of removal. Not surprisingly, on July 27, 2012, the BIA summarily dismissed the appeal.

The IJ had not pretermitted the application; Veloz-Luvevano accepted voluntary

departure and agreed not to appeal.

       As before, Veloz-Luvevano did not leave the United States; this time in spite of

his explicit promise to do. Instead, on November 23, 2012, he filed a motion to reopen

the removal proceedings. See 8 U.S.C. § 1229a(c)(7); 8 C.F.R. § 1003.23(b)(1).

According to him, his previous counsel was ineffective by failing to provide relevant

documents which would have shown HIS criminal acts did not amount to a CIMT. He

also claimed his waiver of his right to appeal (a condition of his voluntary departure) was

neither knowing nor voluntary.

       The IJ denied the motion to reopen as untimely. See 8 U.S.C. § 1229a(c)(7)(C)(i)

(motions to reopen generally must be filed within 90 days of the date of entry of a final

order of removal); see also 8 C.F.R. § 1003.23(b)(1) (same). However, the IJ also

reviewed the documents from the criminal conviction (which were attached to the motion

to reopen) and, as an alternative holding, concluded they demonstrated his Colorado

conviction did, in fact, amount to a CIMT. Veloz-Luvevano was, accordingly, not

eligible for cancellation of removal and he suffered no prejudice from any failure to

submit documents. As to his claim of not knowingly and voluntarily waiving his right to

appeal in the immigration proceedings, the IJ said the record showed otherwise—it

“reflects that [he] was provided a Spanish interpreter during [the] proceedings and that he

                                           -4-
made an informed decision to accept voluntary departure after having been made aware

of the consequences of accepting that relief.” (R. at 79 n.2.)

       Veloz-Luvevano again appealed to the BIA, this time for relief from the denial of

his motion to reopen. Like the IJ, the BIA decided his criminal impersonation conviction

was a CIMT. But, unlike the IJ, it did not look to the underlying documents. Rather, it

concluded criminal impersonation under Colo. Rev. Stat. § 18-5-113(1)(d) is a

categorical CIMT. Its reasoning: 1) criminal impersonation under § 18-5-113(1)(d)

implicitly involves fraud and fraud has always been found to involve moral turpitude, 2)

because his crime was categorically a CIMT the immigration statutes barred cancellation

of removal, and 3) he could not, therefore, show prejudice from counsel’s failure to

submit irrelevant documents. In the same vein, it determined he could not show

prejudice from his waiver of his right to appeal (assuming, arguendo, the waiver was not

knowing and voluntary) because he received the only relief to which he was entitled –

voluntary departure.

                                      II. Discussion

       We review a BIA order denying a motion to reopen for abuse of discretion. See

Wei v. Mukasey, 545 F.3d 1248, 1254 (10th Cir. 2008). “The BIA abuses its discretion

when its decision provides no rational explanation, inexplicably departs from established

policies, is devoid of any reasoning, or contains only summary or conclusory statements.”

Maatougui v. Holder, 738 F.3d 1230, 1239 (10th Cir. 2013) (quotations omitted).

“Whether a conviction constitutes a [CIMT] is a question of law that we review de novo.”

Rodriguez-Heredia v. Holder, 639 F.3d 1264, 1267 (10th Cir. 2011).

                                            -5-
       Here Veloz-Luvevano repeats the argument made to the BIA: had his first attorney

presented additional documents they would have shown him to be eligible for

cancellation of removal and he would not have agreed to a voluntary departure.

       “[A]lthough there is no right to appointed counsel in deportation proceedings, a

petitioner . . . can state a Fifth Amendment violation if he proves that retained counsel

was ineffective and, as a result, the petitioner was denied a fundamentally fair

proceeding.” Osei v. INS, 305 F.3d 1205, 1209 (10th Cir. 2002). But, in order to prevail

on an ineffective assistance of counsel claim, the petitioner must show he was prejudiced

by his attorney’s performance. Matter of Lozada, 19 I. & N. Dec. 637, 638 (BIA 1988);

see also Ochieng v. Mukasey, 520 F.3d 1110, 1115 (10th Cir. 2008). Veloz-Luvevano

cannot make the required showing. He is not eligible for cancellation of removal,

regardless of what the documents may reveal.

       To be eligible for cancellation of removal, a petitioner must show, among other

things, that he has not been convicted of a CIMT.3 8 U.S.C. § 1229b(b)(1)(C); see also



       3
           Section 1229b(b)(1) provides:
       The Attorney General may cancel removal of, and adjust to the status of an alien
       lawfully admitted for permanent residence, an alien who is inadmissible or
       deportable from the United States if the alien--
                (A) has been physically present in the United States for a continuous period
                of not less than 10 years immediately preceding the date of such
                application;
                (B) has been a person of good moral character during such period;
                (C) has not been convicted of an offense under section 1182(a)(2),
                1227(a)(2), or 1227(a)(3) of this title, subject to paragraph (5); and
                                                                          (Continued . . .)

                                              -6-
Garcia v. Holder, 584 F.3d 1288, 1289 (10th Cir. 2009) (“An alien convicted of a CIMT

is considered inadmissible and is therefore not eligible for cancellation of removal . . . .”).

The statute does not define CIMT. However, we have said “[m]oral turpitude refers to

conduct which is inherently base, vile, or depraved, contrary to the accepted rules of

morality and the duties owed between man and man, either one’s fellow man or society in

general.” Wittgenstein v. INS, 124 F.3d 1244, 1246 (10th Cir. 1997) (quotations omitted).

“[C]rimes in which fraud [is] an ingredient [are] regarded as involving moral turpitude.”

Id. (quotations omitted).

       “To determine whether a state conviction is a [CIMT], we ordinarily employ the

categorical approach.” Rodriguez–Heredia v. Holder, 639 F.3d 1264, 1267 (10th Cir.

2011). Under that approach, we consider only “the statutory definition of the crime, not

the underlying factual circumstances of the crime.” Id.; see also Moncrieffe v. Holder, ---

U.S. ---, 133 S. Ct. 1678, 1684 (2013). “If every conviction under a given state statute

[involves moral turpitude], then the state conviction is categorically a [CIMT].” Ibarra v.

Holder, 736 F.3d 903, 907 (10th Cir. 2013).

       At the time of Veloz-Luvevano’s 2010 conviction,4 Colo. Rev. Stat. § 18-5-

113(1)(d) read in pertinent part:

       (1) A person commits criminal impersonation if he knowingly assumes a false or
       fictitious identity or capacity, and in such identity or capacity he:

                (D) establishes that removal would result in exceptional and extremely
                unusual hardship to the alien’s spouse, parent, or child, who is a citizen of
                the United States or an alien lawfully admitted for permanent residence.
       4
           The statute was amended in 2011.


                                              -7-
       ....

              (d) Does an act which if done by the person falsely impersonated, might
              subject such person to an action or special proceeding, civil or criminal, or
              to liability, charge, forfeiture, or penalty.

It constitutes a categorical CIMT because fraud is inherent in the statute.5 “[F]raud is

generally defined as a knowing misrepresentation of the truth or concealment of a

material fact to induce another to act to his or her detriment.” See Wolford v. Pinnacol



       5
         We reached a similar conclusion in Morones-Quinones v. Holder, 591 F. App’x
660 (10th Cir. 2014) (unpublished), and Beltran-Rubio v. Holder, 565 F. App’x 704 (10th
Cir. 2014) (unpublished). In those cases, panels of this Court also considered the pre-
2011 version of the statute. They decided criminal impersonation under subsection (1)(e)
of Colo. Rev. Stat. § 18-5-113 is categorically a CIMT. That subsection stated: “A
person commits criminal impersonation if he knowingly assumes a false or fictitious
identity or capacity and in such identity or capacity he . . . . [d]oes any other act with
intent to unlawfully gain a benefit for himself or another or to injure or defraud another.”
In both cases, the petitioners argued the statute was not a categorical CIMT because it
reached conduct not involving moral turpitude, in particular, it could be violated merely
by the commission of an act using a false identity or capacity with the intent to benefit
(not necessarily to injure another). We rejected that interpretation of the statute. In
Beltran-Rubio, we said such argument ignores the statute’s introductory clause—
knowingly assuming a fake identity—which requires deceit. 575 F. App’x at 707. “And
when that deceit is used with any of the intended goals . . .—whether to benefit, injure, or
defraud—there is fraud.” Id. In Morones-Quinones, we reasoned the statute inherently
involves fraud even though it can be violated merely by “intent to unlawfully gain a
benefit.” 591 F. App’x at 663-64. That is because the benefit the defendant seeks to gain
by assuming a false identity must be unlawful. Id. at 663. “Therefore, under the plain
meaning of § 18–5–113(1)(e), the perpetrator not only must lie about her identity or
capacity, but she must do so with the intent to gain a benefit from someone else that she
cannot legally obtain. She therefore necessarily intends by her deceit to induce another
person to act to his detriment by providing her the unlawful benefit.” Id. at 664. While
these cases address a different subsection of the statute and are unpublished, their
reasoning is nevertheless instructive in this case. 10th Cir. R. App. P. 32.1(A). A mere
intent to benefit from impersonation is fraud. Here the impersonation (subsection (1)(d))
is criminal only if it might injure another.


                                            -8-
Assurance, 107 P.3d 947, 952 n.6 (Colo. 2005) (quotations omitted); see also Black’s

Law Dictionary 775 (10th ed. 2014). Indeed, the Colorado Court of Appeals has

described the criminal impersonation statute as criminalizing “fraudulent impersonation.”

See People v. Van De Weghe, 312 P.3d 231, 235 (Colo. App. 2012). And the statute

itself falls in Colorado’s criminal code under “Offenses Involving Fraud.”

       In spite of clear statutory language, Veloz-Luvevano argues criminal

impersonation under Colo. Rev. Stat. § 18-5-113(1)(d) is not a CIMT because IN HIS

CASE it reaches conduct that does not involve moral turpitude. Case-specific inquiry

(from the documents his counsel failed to produce), he says, would reveal that he had no

intent to commit fraud or to harm anyone and indeed no one was harmed because the

social security number on the forged card found in his possession did not belong to

anyone.6 It is a clever, but hardly compelling, argument.

       The statute “applies when one uses a false capacity to subject another to civil or

criminal liability.” See Montes-Rodriguez v. People, 241 P.3d 924, 929 (Colo. 2010). A

plea of guilty to violating the statute admits each of the elements. See McCarthy v.

United States, 394 U.S. 459, 466 (1969) (“[A] guilty plea is an admission of all the

elements of a formal criminal charge . . . .”); see also People v. Madrid, 908 P.2d 1167,

       6
         The government disputes this saying a LEXIS record search revealed the social
security number did belong to another person. Not only is this information not before us
because it was not provided to either the IJ or BIA, see 8 U.S.C. § 1252(b)(4)(A), it is
immaterial under the categorical approach. But, as the government correctly notes, “[i]t
is one thing [for Veloz-Luvevano] to state that the record does not contain evidence of
the identity of the victim, it is quite another [for him] to affirmatively represent that the
number did not belong to anyone.” (Respondent’s Br. at 22 n.3.)


                                            -9-
1169 (Colo. App. 1995) (“A plea of guilty is a judicial admission of the offense and its

elements . . . .”). One of the elements requires that enumerated consequences might have

resulted to the impersonated individual had he (or she) committed the acts the

impersonator took in his (or her) name. The statute cannot reasonably be read to have

been violated when the interests of the impersonated individual were not put at risk by an

impersonator’s acts. “If every conviction under a given state statute [involves moral

turpitude], then the state conviction is categorically a [CIMT].” Ibarra, 736 F.3d at 907.

Veloz-Luvevano’s claim that his acts caused no harm to the impersonated individual

merely seeks to impeach his conviction by belatedly denying one of the very elements to

which he admitted by pleading guilty. That has no place in these proceedings.

       Veloz-Luvevano “cannot collaterally attack the legitimacy of [his] state criminal

conviction in [an immigration] proceeding”; he must instead bring such an attack in state

court. Waugh v. Holder, 642 F.3d 1279, 1282 (10th Cir. 2011) (quotations omitted); see

also Abiodun v. Gonzales, 461 F.3d 1210, 1217 (10th Cir. 2006); Trench v. INS, 783 F.2d
181, 184 (10th Cir. 1986). He claims to have done so by filing a petition for post-

conviction relief with the state court but he has not submitted an order from the state

court invalidating his conviction. As the record stands we must accept the conviction’s

validity including the necessary presumption that his conduct satisfied each element of

the offense to which he pled guilty.7



       7
       Veloz-Luvevano also argues his prior counsel (who represented him in both the
removal proceedings and state court criminal proceedings) was constitutionally
                                                                   (Continued . . .)

                                           - 10 -
       Because criminal impersonation under Colo. Rev. Stat. Ann. § 18-5-113(1)(d) is

categorically a CIMT, Veloz-Luvevano is not eligible for cancellation of removal. His

first counsel was not ineffective for failing to produce irrelevant documents and, a

fortiori, Veloz-Luvevano suffered no prejudice from counsel’s failure to do so.

       The remaining arguments can be resolved in short order. First, he claims his

waiver of his right to appeal in the immigration proceedings was not knowing and

voluntary. This claim is contrary to the record, as indicated by the IJ who presided over

the proceedings. More important, even assuming his waiver was not knowing or

voluntary, he cannot show prejudice—he received the only relief to which he was entitled

(voluntary departure).

       Second, he faults the government for refusing to exercise its prosecutorial

discretion to forego removal proceedings against him and faults the IJ for not reviewing

this refusal. But neither an IJ nor the BIA has the authority to review the government’s

prosecutorial discretion decisions. And we too lack jurisdiction over them under 8

U.S.C. § 1252g. See Montiel-Hernandez v. Holder, 601 F. App’x 745, 746-47 & n.2

(10th Cir. 2015) (unpublished); Ramirez v. Holder, 590 F. App’x 780, 788-89 (10th Cir.

2014) (unpublished).8 Indeed, “§ 1252g was directed against . . . attempts to impose



ineffective for (1) improperly advising him to plead guilty even though the evidence did
not support a conviction and (2) erroneously telling him his guilty plea would have no
immigration consequences, see Padilla v. Kentucky, 559 U.S. 356 (2010). These
arguments also impermissibly attack the validity of his state court conviction.
       8
        As in Ramirez, Veloz-Luvevano couches his prosecutorial discretion argument in
terms of a violation of his equal protection and due process rights. Like in Ramirez, we
                                                                       (Continued . . .)

                                           - 11 -
judicial constraints upon prosecutorial discretion.” Reno v. Am.-Arab Anti-

Discrimination Comm., 525 U.S. 471, 485 n.9 (1999).

       Finally, he claims his motion to reopen was not untimely, contrary to the ruling of

the IJ because he had to follow the procedural requirements of Lozada9 before he could

file his motion to reopen alleging ineffective assistance of counsel. 19 I. & N. Dec. at

639. Because he did not and cannot prevail on the merits of his motion to reopen, the

timeliness argument is irrelevant.

       The BIA did not err. Veloz-Luvevano’s petition for review is DENIED.




hold that to the extent he has raised constitutional claims in order to invoke “the special
provision for judicial review of constitutional issues in § 1252(a)(2)(D),” it is unavailing.
590 F. App’x at 789. “[B]y its plain language, § 1252(a)(2)(D)’s authorization to review
certain constitutional claims or questions of law does not apply to § 1252(g).” Id.
(quotations omitted).
       9
          Lozada requires a petitioner seeking to raise an ineffective assistance of counsel
claim in immigration proceedings to (1) file an affidavit attesting to the relevant facts, (2)
inform former counsel of the allegations and allow him an opportunity to respond, and
(3) if there is an ethical violation, file a complaint with the appropriate disciplinary
authorities or explain why one was not filed. 19 I. & N. Dec. at 639.


                                            - 12 -